Title: To Thomas Jefferson from Robert Smith, 1 November 1808
From: Smith, Robert
To: Jefferson, Thomas


                        
                            
                        ca. 1 Nov. 1808
                     
                        
                        
                     
                        
                           8th. Sect—
                           The Blank to be filled up with 103—of which three are for the lakes—The State as set forth in the enclosed paper—
                        
                        
                           
                           The words—“having the materials in readiness”—to be struck out—There were no instructions to have such materials in readiness. The materials that had been provided before the last session of Congress, have been noted in the building of the Gun Boats above mentioned.
                        
                     
                  
                        
                            
                        
                    